

HARLEY-DAVIDSON, INC.
DIRECTOR STOCK PLAN
 
(As Amended and Restated Effective December 1, 2014)
 
ARTICLE 1
 
Purpose
 
The purpose of the Harley-Davidson, Inc. Director Stock Plan is to facilitate
payment of compensation to nonemployee directors in the form of Common Stock of
Harley-Davidson, Inc. or in a form the value of which is based upon the value of
Common Stock of Harley-Davidson, Inc. Such payment should provide a method for
nonemployee directors to meet the requirements of the Director and Senior
Executive Stock Ownership Guidelines for Harley-Davidson, Inc. and an increased
incentive for nonemployee directors to contribute to the future success and
prosperity of Harley-Davidson, Inc. We believe this will, in turn, enhance the
value of the stock for the benefit of the shareholders, and increase the ability
of Harley-Davidson, Inc. to attract and retain directors of exceptional skill
upon whom, in large measure, its sustained growth and profitability depend.
 
ARTICLE 2
 
Definitions
 
The following capitalized terms used in the Plan shall have the respective
meanings set forth in this Article:
 
2.1. Affiliate: Each corporation, trade or business that, with the Company,
forms part of a controlled group of corporations or group of trades or
businesses under common control within the meaning of Code Sections 414(b) or
(c); provided that for purpose of determining when an Outside Director has
incurred a Separation from Service, the phrase “at least fifty percent (50%)”
shall be used in place of “at least eighty percent (80%)” each place it appears
in Code Section 414(b) and (c) and the regulations thereunder.
 
2.2. Annual Retainer Fee: The annual retainer fee then in effect for service by
an Outside Director as a director, board committee chair and/or committee
member, excluding grants of “Share Units” pursuant to Article 9.
 
2.3. Board: The Board of Directors of the Company.
 
2.4. Change of Control Event: A change of control event as defined in
regulations promulgated by the Secretary of the Treasury for purposes of Code
Section 409A, with respect to Harley-Davidson, Inc.
 
2.5. Code: The Internal Revenue Code of 1986, as amended.
 
2.6. Committee: The Nominating and Corporate Governance Committee of the Board;
provided that if any member of the Nominating and Corporate Governance Committee
is not a Disinterested Person, the Committee shall be comprised of only those
members of the Nominating and Corporate Governance Committee who are
Disinterested Persons.
 
2.7. Common Stock: The common stock of the Company.
 
2.8. Company: Harley-Davidson, Inc.
 
2.9. Deferral Election: An election by an Outside Director to defer receiving
all or any portion of the shares of Common Stock that would otherwise be
transferred to such Outside Director pursuant to a Share Election.
 
2.10. Deferral Share Account: See Section 8.2.
 
2.11. Disinterested Persons: Nonemployee directors within the meaning of Rule
16b-3 as promulgated under the Securities Exchange Act of 1934, as amended.
 
2.12. Fair Market Value: (From and after February 14, 2007) On the date as of
which Fair Market Value is being determined, if the Common Stock is listed for
trading on the New York Stock Exchange, the closing sales price on the date in
question as reported in The Wall Street Journal, or if no sales of Common Stock
occur on the date in question, on the last preceding date on which there was a
sale on such exchange. If the Common Stock is not listed or admitted to trading
on the New York Stock Exchange on the date in question, then “Fair Market Value”
means, on the date as of which Fair Market Value is being determined, (i) the
closing sales price on the date in question on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or if no
sales of Common Stock occur on the date in question, on the last preceding date
on which there was a sale on such exchange; or (ii) if the Common Stock is not
listed or admitted to trading on any national securities exchange, the closing
quoted sale price on the date in question, or if no sales of Common Stock occur
on the date in question, on the last preceding date on which there was a sale;
or (iii) if not so quoted, the mean of the closing bid and asked prices on the
date in question in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System (“NASDAQ”)
or such other system then in use, or if no sales of Common Stock occur on the
date in question, on the last preceding date on which there was a sale; or
(iv) if on any such date the Common Stock is not quoted by any such
organization, the mean of the closing bid and asked prices on the date in
question as furnished by a professional market maker making a market in the
Common Stock selected by the Board for the date in question, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale; or (v) if on any such date no market maker is making a market
in the Common Stock, the price as determined in good faith by the Committee.
 
2.13. Option: A stock option granted under the Plan.
 
2.13 Option Price: The purchase price of a share of Common Stock under an
Option.
 
2.14. Optionee: A person who has been granted one or more Options.
 
2.15. Grant Share Account: See Section 9.4.
 
2.16. Outside Director: Each member of the Board who is not also an employee of
the Company or any Subsidiary (including members of the Committee).
 
2.17. Plan: The Harley-Davidson, Inc. Director Stock Plan.
 
2.18. Separation from Service: The date on which an Outside Director ceases
service as a director of the Company and all Affiliates, provided that such
cessation of service constitutes a separation from service for purposes of Code
Section 409A.
 
2.19. Share Accounts. An Outside Director’s Deferral Share Account and/or Grant
Share Account.
 
2.20. Share Election: An election by an Outside Director to receive either 50%
or 100% of his or her Annual Retainer Fee in the form of Common Stock (subject
to any Deferral Election by an Outside Director), with the receipt of such
shares of Common Stock to be in lieu of any cash payment for that portion of his
or her Annual Retainer Fee; provided, however, that if, at the time an Annual
Retainer Fee is payable, an Outside Director satisfies, through the ownership of
Common Stock and/or Share Units credited to his or her Share Accounts, the stock
ownership guidelines for directors then in effect that the Board or any
committee of the Board has established, then the Outside Director may make a
Share Election to receive 0% of such Annual Retainer Fee in the form of Common
Stock.
 
2.21. Share Unit: A hypothetical share of Common Stock.
 
2.22. Subsidiary: A corporation, limited partnership, general partnership,
limited liability company, business trust or other entity of which more than
fifty percent (50%) of the voting power or ownership interest is directly and/or
indirectly held by the Company.
 
2.23. Termination Date: The day preceding the tenth anniversary of the date on
which the Option is granted.
 
ARTICLE 3
 
Administration
 
3.1. The Committee: In addition to the authority specifically granted to the
Committee in the Plan, the Committee has full discretionary authority to
administer the Plan, including but not limited to the authority to (i) interpret
the provisions of the Plan, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations
necessary or advisable for the administration of the Plan.
 
3.2. Actions Final: Any decision made, or action taken, by the Committee arising
out of or in connection with the interpretation and administration of the Plan
shall be final and conclusive.
 
ARTICLE 4
 
Shares Subject to the Plan
 
4.1. The total number of shares of Common Stock available for delivery under the
Plan shall be 300,000 as of April 24, 2010. The foregoing amount shall be
subject to adjustment in accordance with Article 10. If an Option or portion
thereof shall expire, be canceled or terminate for any reason without having
been exercised in full, the unpurchased shares covered by such Options shall be
available for future grants of Options. Shares of Common Stock to be delivered
under the Plan shall be made available from authorized and unissued shares or
from issued shares of Common Stock reacquired and held as treasury shares. In no
event shall the Company be required to deliver a fractional share of Common
Stock under the Plan. Whenever under the terms of the Plan a fractional share of
Common Stock would otherwise be required to be delivered, there shall be
delivered in lieu thereof one full share of Common Stock. Payments in respect of
an Outside Director’s Share Accounts that are made in cash shall not reduce the
number of shares of Common Stock available for delivery under the Plan.
 
ARTICLE 5
 
Eligibility
 
5.1. Only Outside Directors shall be entitled to participate in the Plan.
 
ARTICLE 6
 
Options
 
6.1. Option Grants: Prior to December 31, 2002, each Outside Director who served
as a member of the Board immediately following an annual meeting of shareholders
of the Company was automatically granted on the first business day after such
meeting (the “Annual Grant Date”) an Option for the purchase of such number of
shares of Common Stock (rounded up to the nearest multiple of 100) whose Fair
Market Value on the Annual Grant Date equaled three (3) times the Optionee’s
Annual Retainer Fee other than committee chair retainer fees. No such Option
shall be granted under the Plan after December 31, 2002.
 
6.2. Option Agreements: All Options shall be evidenced by written agreements
executed by the Company. Such options shall be subject to the applicable
provisions of the Plan, and shall contain such provisions as are required by the
Plan and any other provisions the Committee may prescribe. All agreements
evidencing Options shall specify the total number of shares subject to each
grant, the Option Price and the Termination Date.
 
6.3. Option Price: The Option Price shall be the Fair Market Value of a share of
Common Stock on the Annual Grant Date.
 
6.4. Period of Exercise: Options shall be exercisable from and after the Annual
Grant Date and shall terminate one year after the Optionee ceases to serve as a
member of the Board for any reason, except that as to any Optionee who is
removed from the Board for cause in accordance with the Company’s Restated
Articles of Incorporation, the Options held by the Optionee shall terminate
immediately on such removal. In any event, no Option or portion thereof shall be
exercisable after the Termination Date.
 
6.5. Manner of Exercise and Payment: An Option, or portion thereof, shall be
exercised by delivery of a written notice of exercise to the Company and
provision (in a manner acceptable to the Committee) for payment of the full
price of the shares being purchased pursuant to the Option and any withholding
taxes due thereon.
 
6.6. Nontransferability of Options: Except as may be otherwise provided by the
Committee, each Option shall, during the Optionee’s lifetime, be exercisable
only by the Optionee and neither it nor any right hereunder shall be
transferable otherwise than by will or the laws of descent and distribution or
be subject to attachment, execution or other similar process. In the event of
any attempt by the Optionee to alienate, assign, pledge, hypothecate or
otherwise dispose of an Option or of any right hereunder, except as provided for
herein, or in the event of any levy or any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
the Option by notice to the Optionee and the Option shall thereupon become null
and void.
 
ARTICLE 7
 
Share Election
 
7.1. Share Election:
 
a. Initial Share Election. Within 30 days of the date on which an Outside
Director first becomes an Outside Director, the Outside Director shall make a
Share Election that will specify the portion of the Outside Director’s Annual
Retainer Fee that is to be paid in shares of Common Stock (subject to any
deferral by the Outside Director under Section 7.2) and the portion that is to
be paid in cash (subject to any deferral by the Outside Director under the
Company’s Deferred Compensation Plan for Nonemployee Directors (the “Cash
Deferral Plan”)). An Outside Director’s Share Election (i) must be in writing
and delivered to the Treasurer of the Company, (ii) shall be effective with
respect to the portion of the Outside Director’s Annual Retainer Fee that will
be earned on and after the date the Treasurer of the Company receives the Share
Election, or as soon thereafter as is administratively practicable, and
(iii) shall remain in effect from year-to-year thereafter unless modified or
revoked by a subsequent Share Election that becomes effective in accordance with
the provisions hereof. If an Outside Director elects (or is deemed to have
elected) to receive only 50% of his or her Annual Retainer Fee in the form of
shares of Common Stock, then the remaining 50% shall be paid in cash (subject to
any deferral by the Outside Director under the Cash Deferral Plan). If an
Outside Director who is entitled to do so elects to receive 0% of his or her
Annual Retainer Fee in the form of shares of Common Stock, then all of his or
her Annual Retainer Fee shall be paid in cash (subject to any deferral by the
Outside Director under the Cash Deferral Plan). If an Outside Director has not
made a Share Election, the Director will be deemed to have made a Share Election
to receive 50% of his or her Annual Retainer Fee in the form of Common Stock.
 
b. Revised Share Election. Except to the extent that the Company is permitted
and elects to give earlier effect to an Outside Director’s modification or
revocation to his or her Share Election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, an Outside
Director’s Share Election, once effective with respect to a calendar year, may
not be revoked or modified with respect to the Outside Director’s Annual
Retainer Fee for that calendar year. An Outside Director may revoke or modify
his or her then current Share Election by filing a revised Share Election form,
properly completed and signed, with the Treasurer of the Company. However,
except to the extent that the Company is permitted and elects to give earlier
effect to a Director’s revised election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, the
revised Share Election will become effective on January 1 of the calendar year
following the calendar year during which the revised Share Election is received
by the Treasurer of the Company, or as soon thereafter as is administratively
practicable. An Outside Director’s revised Share Election, once effective, shall
remain in effect until again modified by the Outside Director or otherwise
revoked in accordance with the provisions hereof.
 
7.2. Transfer of Shares: Subject to any Deferral Election by an Outside
Director, shares of Common Stock issuable to an Outside Director pursuant to a
Share Election shall be transferred to such Outside Director as of the first
business day following each annual meeting of the shareholders of the Company,
except that, for an Outside Director elected to the Board at a time other than
at an annual meeting of the shareholders of the Company, shares of Common Stock
issuable to the Outside Director pursuant to a Share Election shall be
transferred to such Outside Director as of the first business day following the
first meeting of the Board or a committee of the Board that the Outside Director
attends. The total number of shares of Common Stock to be so transferred shall
be determined by dividing (x) the dollar amount of the Annual Retainer Fee
payable to which the Share Election applies, by (y) the Fair Market Value of a
share of Common Stock on the day on which the Annual Retainer Fee is payable to
the Outside Director.
 
ARTICLE 8
 
Deferral Elections
 
8.1. Deferral Election: Each Outside Director may make a Deferral Election to
defer receiving all, 50% or none of the shares of Common Stock that would
otherwise be transferred to such Outside Director pursuant to a Share Election
with respect to any Annual Retainer Fees otherwise earned after the effective
date of the Deferral Election.
 
a. Initial Deferral Election. An Outside Director may make a Deferral Election
within 30 days of the date on which an Outside Director first becomes an Outside
Director. If an Outside Director has not made a Deferral Election during this
period, the Director will be deemed to have made a Deferral Election to defer
none of the shares covered by the Director’s Share Election. An Outside
Director’s Deferral Election (i) must be in writing and delivered to the
Treasurer of the Company, and (ii) shall remain in effect from year-to-year
thereafter unless modified or revoked by a subsequent Deferral Election that
becomes effective in accordance with the provisions hereof.
 
b. Revised Deferral Election. Except to the extent that the Company is permitted
and elects to give earlier effect to an Outside Director’s modification or
revocation to his or her Deferral Election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, an Outside
Director’s Deferral Election, once effective with respect to a calendar year,
may not be revoked or modified for that calendar year. An Outside Director may
revoke or modify his or her then current Deferral Election by filing a revised
Deferral Election form, properly completed and signed, with the Treasurer of the
Company. However, except to the extent that the Company is permitted and elects
to give earlier effect to a Director’s revised election in accordance with
regulations promulgated by the Secretary of the Treasury under Code
Section 409A, the revised Deferral Election will become effective on January 1
of the calendar year following the calendar year during which the revised
Deferral Election is received by the Treasurer of the Company, or as soon
thereafter as is administratively practicable. An Outside Director’s revised
Deferral Election, once effective, shall remain in effect until again modified
by the Outside Director or otherwise revoked in accordance with the provisions
hereof.
 
8.2. Deferral Share Accounts: An Outside Director who makes a Deferral Election
shall have the number of deferred shares of Common Stock (including fractions of
a share) that would otherwise be transferred pursuant to Section 7.2 credited as
whole and fractional Share Units, with fractional units calculated to four
decimal places, to a “Deferral Share Account” for the Outside Director, for
recordkeeping purposes only.
 
8.3. Cash Dividends and Deferral Share Accounts: Whenever cash dividends are
paid by the Company on outstanding Common Stock, on the payment date therefor
there shall be credited to the Outside Director’s Deferral Share Account a
number of additional Share Units, with fractional units calculated to four
decimal places, equal to (i) the aggregate dividend that would be payable on
outstanding shares of Common Stock equal to the number of Share Units credited
to such Deferral Share Account on the record date for the dividend, divided by
(ii) the Fair Market Value of a share of Common Stock on the last business day
immediately preceding the date of payment of the dividend.
 
8.4. Distribution of Deferral Share Account. Following an Outside Director’s
Separation from Service for any reason, or following the occurrence of a Change
of Control Event, the Company will make (or in the case of installment
distributions, commence) payments to the Outside Director (or, in case of the
death of the Outside Director, to his or her beneficiary designated in
accordance with Section 13.5 or, if no such beneficiary is designated, to his or
her estate), as compensation for prior service as a director, in respect of the
Outside Director’s Deferral Share Account. All payments in respect of the
Deferral Share Account shall be made in shares of Common Stock by converting
Share Units into Common Stock on a one-for-one basis. However, to the extent
shares of Common Stock are not available for delivery under the Plan, the
Committee may direct that all or any part of the payments in respect of the
Deferral Share Account be made in cash rather than by delivery of Common Stock,
in which case the cash payment shall be determined by multiplying the number of
Share Units in the Deferral Share Account that are the subject of the cash
payment by the Fair Market Value of a share of Common Stock on the last business
day preceding the date on which payment is made. Similarly, any distribution
payable under the Plan with respect to a fraction of a Share Unit shall be made
in cash, with the amount of the cash payment determined by multiplying the
fractional Share Unit by the Fair Market Value of a share of Common Stock on the
last business day preceding the date on which payment is made.
 
a. Form of Payments: At the time that an Outside Director first makes a Deferral
Election under the Plan or first makes a deferral election under the Cash
Deferral Plan, whichever occurs earlier, the Outside Director shall make a
payment election which shall govern distribution of both the Outside Director’s
Deferral Share Account under the Plan and the Outside Director’s Deferred
Benefit Account under the Cash Deferral Plan. In such payment election, the
Outside Director may elect to have payments made either in (i) a single payment,
or (ii) annual installments. Under the installment payment option, the Outside
Director may select the number of years over which benefits are to be paid to
the Outside Director, up to a maximum of 5 years, except that the number of
installments selected may not result in any one installment payment with respect
to less than 100 Share Units. The payment option elected shall apply to the
Outside Director’s entire Deferral Share Account under the Plan and the Outside
Director’s entire Deferred Benefit Account under the Cash Deferral Plan. The
installment payment option does not apply upon the occurrence of a Change of
Control Event. An Outside Director who fails to make a payment election with
respect to the Outside Director’s Deferral Share Account under the Plan and the
Outside Director’s Deferred Benefit Account under the Cash Deferral Plan shall
be deemed to have elected the single payment option. An Outside Director may
modify his or her distribution election (or deemed distribution election) only
if (i) the revised distribution election is submitted to the Treasurer of the
Company at least twelve (12) months prior to the first scheduled payment date
under the Outside Director’s then-current distribution election and the revised
election is not given effect for twelve (12) months after the date on which the
revised election is submitted, and (ii) except as permitted under Code
Section 409A, payment pursuant to the revised distribution election is deferred
for at least five (5) years from the date payment would otherwise have been made
under the Outside Director’s prior distribution election. For purposes of
applying the rules of Code Section 409A, a series of installment payments will
be considered a single payment form.
 
b. If the Outside Director has elected the single payment option, then the
Company will make payment to the Outside Director in respect of the number of
Share Units credited to the Outside Director’s Deferral Share Account within 30
days after the end of the calendar quarter in which occurs the Outside
Director’s Separation from Service. In addition, the Company will make payment
to the Outside Director in respect of the number of Share Units credited to the
Outside Director’s Deferral Share Account within 30 days following the
occurrence of a Change of Control Event.
 
8.5. Installment Payments: If the Outside Director has elected the installment
payment option, then the first installment will be made within 30 days after the
end of the calendar quarter in which occurs the Outside Director’s Separation
from Service, and each subsequent installment shall be paid in July of each
calendar year during the installment period following the calendar year in which
the first installment is paid to the Outside Director. The annual installment
payment amount for any calendar year shall be initially determined by dividing
the number of Share Units credited to the Outside Director’s Deferral Share
Account as of January 1 of the year for which the payment is being made and for
which such an election is in effect by the number of installment payments
remaining to be made, and then rounding the quotient obtained to the next lowest
whole number; provided that the final installment shall be the entire remaining
undistributed balance.
 
8.6. Hardship Payments: The Committee may, in its sole discretion, upon the
finding that an Outside Director has suffered an “unforeseeable emergency”, pay
to the Outside Director part or all of his or her Deferral Share Account, as
needed to meet the Outside Director’s need. An “unforeseeable emergency” means a
severe financial hardship to the Outside Director resulting from an illness or
accident of the Outside Director, the Outside Director’s spouse, or the Outside
Director’s dependent (as defined in Code Section 152(a) without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Outside Director’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Outside
Director. The amount authorized by the Committee for distribution with respect
to an emergency may not exceed the amounts necessary to satisfy the emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Outside Director’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship.
 
ARTICLE 9
 
Share Unit Grants
 
9.1. Share Unit Grants. Each Outside Director shall automatically be granted
Share Units under the Plan in the manner set forth in this Article 9. All grants
of Share Units pursuant to this Article 9 shall immediately vest in full on the
date of grant.
 
9.2. Annual Share Unit Grants to Outside Directors. Beginning with the annual
meeting of shareholders held April 24, 2010, each Outside Director shall, as of
the first business day following each annual meeting, receive a grant of such
number of Share Units as the Board shall determine at the meeting of the Board
coinciding with such annual meeting.
 
9.3. Grant of Share Units to Newly-Elected Outside Directors. Any person who is
first elected as an Outside Director after April 26, 2010 at a time other than
at an annual meeting of the shareholders of the Company shall automatically be
granted, as of the first business day following the first meeting of the Board
or a committee of the Board that the Outside Director attends, a number of Share
Units equal to the number of Share Units last granted to each of the Outside
Directors pursuant to Section 9.2.
 
9.4. Grant Share Accounts: An Outside Director who receives a grant of Share
Units pursuant to Section 9.2 or Section 9.3 shall have the number of Share
Units granted to such Outside Director credited to a “Grant Share Account”
established for the Outside Director, for recordkeeping purposes only. An
Outside Director’s Grant Share Account shall include separate subaccounts, for
recordkeeping purposes only, to reflect (a) the portion of the Outside
Director’s Grant Share Account that is attributable to Share Grants made prior
to January 1, 2015, together with any additional Share Units credited pursuant
to Section 9.5 with respect to such Share Grants (the “Pre-2015 Grant Share
Account”), and (b) the portion of the Outside Director’s Grant Share Account
that is attributable to Share Grants made after December 31, 2014, together with
any additional Share Units credited pursuant to Section 9.5 with respect to such
Share Units (the “Post-2014 Grant Share Account”). As needed for the
administration of this Article 9, the Post-2014 Grant Share Account may include
separate balances to reflect the portion of the account that is attributable to
Share Units granted in any calendar year and the earnings on such Share Units.
 
9.5. Cash Dividends and Grant Share Accounts: Whenever cash dividends are paid
by the Company on outstanding Common Stock, on the payment date therefor there
shall be credited to the Outside Director’s Grant Share Account a number of
additional Share Units, with fractional units calculated to four decimal places,
equal to (i) the aggregate dividend that would be payable on outstanding shares
of Common Stock equal to the number of Share Units credited to such Grant Share
Account on the record date for the dividend, divided by (ii) the Fair Market
Value of a share of Common Stock on the last business day immediately preceding
the date of payment of the dividend.  
9.6. Payments:


a.    Pre-2015 Grant Share Account. Within 30 days following an Outside
Director’s Separation from Service for any reason, or within 30 days following
the occurrence of a Change of Control Event, the Company will make a payment to
the Outside Director (or, in case of the death of the Outside Director, to his
or her beneficiary designated in accordance with Section 13.5 or, if no such
beneficiary is designated, to his or her estate), as compensation for prior
service as a director, in respect of the Outside Director’s Pre-2015 Grant Share
Account. All payments in respect of an Outside Director’s Pre-2015 Grant Share
Account shall be made in a single sum in shares of Common Stock by converting
Share Units into Common Stock on a one-for-one basis. However, to the extent
shares of Common Stock are not available for delivery under the Plan, the
Committee may direct that all or any part of the payments in respect of a
Pre-2015 Grant Share Account be made in cash rather than by delivery of Common
Stock, in which case the cash payment shall be determined by multiplying the
number of Share Units in the Pre-2015 Grant Share Account that are the subject
of the cash payment by the Fair Market Value of a share of Common Stock on the
last business day preceding the date on which payment is made. Similarly, any
distribution payable under the Plan with respect to a fraction of a Share Unit
shall be made in cash, with the amount of the cash payment determined by
multiplying the fractional Share Unit by the Fair Market Value of a share of
Common Stock on the last business day preceding the date on which payment is
made.


b.    Post-2014 Grant Share Account. Subject to the terms of any election that
the Outside Director has in effect pursuant to Section 9.7, upon the first
anniversary of the grant date of any Share Units credited to the Outside
Director’s Post-2014 Grant Share Account pursuant to Sections 9.2 or 9.3, the
Company will make a payment to the Outside Director (or, in case of the death of
the Outside Director, to his or her beneficiary designated in accordance with
Section 13.5 or, if no such beneficiary is designated, to his or her estate), as
compensation for prior service as a director, in respect of such Share Units
(and any associated Share Units that are credited pursuant to Section 9.5 as a
dividend credit with respect to such Share Units); provided that within 30 days
following the occurrence of a Change in Control Event, the Company will make
payment in respect to all Share Units credited to the Post-2014 Grant Share
Account. All payments in respect of an Outside Director’s Post-2014 Grant Share
Account shall be made in a single sum in shares of Common Stock by converting
Share Units into Common Stock on a one-for-one basis. However, to the extent
shares of Common Stock are not available for delivery under the Plan, the
Committee may direct that all or any part of the payments in respect of the
Post-2014 Grant Share Account be made in cash rather than by delivery of Common
Stock, in which case the cash payment shall be determined by multiplying the
number of Share Units in the Post-2014 Grant Share Account that are the subject
of the cash payment by the Fair Market Value of a share of Common Stock on the
last business day preceding the date on which payment is made. Similarly, any
distribution payable under the Plan with respect to a fraction of a Share Unit
shall be made in cash, with the amount of the cash payment determined by
multiplying the fractional Share Unit by the Fair Market Value of a share of
Common Stock on the last business day preceding the date on which payment is
made.
 
9.7    Deferral of Common Stock Delivery. Each Outside Director may elect to
defer receipt of all, 50% or none of the shares of Common Stock that, in the
absence of the deferral, would be transferred to such Outside Director pursuant
to Section 9.6 in respect of the Outside Director’s Post-2014 Grant Share
Account. Such election with respect to the Share Units granted in any calendar
year (and any associated Share Units that are credited pursuant to Section 9.5
as a dividend credit with respect to such Share Units) must be in electronic or
written form and be delivered to the Treasurer of the Company (or his delegate)
no later than December 31 of the year preceding the year in which the Share
Units are granted, or within such other time period as permitted under Code
Section 409A. If the Outside Director, for the year in which the Share Units are
granted, has in effect a payment election under Section 8.4, payment with
respect to any Share Units deferred under this Section 9.7 with respect to such
calendar year will be governed by the Outside Director’s payment election under
Section 8.4. If the Outside Director, for the year in which the Share Units are
granted, does not have in effect a payment election under Section 8.4, the
Outside Director may make a payment election, in accordance with the rules
described in Section 8.4, which will be applicable to the Share Units deferred
under this Section 9.7 with respect to such calendar year. An Outside Director
who fails to make (and does not otherwise have in effect) a payment election
under Section 8.4 with respect to any portion of the Outside Director’s
Post-2014 Grant Share Account that has been deferred pursuant to this Section
9.7 shall be deemed to have elected, with respect to such portion, the single
payment option with payment to be made within 30 days following the Outside
Director’s Separation from Service for any reason or within 30 days following
the occurrence of a Change of Control Event.


ARTICLE 10
 
Adjustments
 
10.1. If (a) the Company shall at any time be involved in a merger or other
transaction in which the Common Stock is changed or exchanged; or (b) the
Company shall subdivide or combine its Common Stock or the Company shall declare
a dividend payable in its Common Stock, other securities (other than any
associated preferred stock purchase rights issued pursuant to that certain
Rights Agreement, dated February 17, 2000, between the Company and ComputerShare
Investor Services, LLC, as successor rights agent, or similar stock purchase
rights that the Company might authorize and issue in the future) or other
property; or (c) the Company shall effect a cash dividend the amount of which
exceeds 15% of the trading price of the Common Stock at the time the dividend is
declared or any other dividend or other distribution on the Common Stock in the
form of cash, or a repurchase of Common Stock, that the Board determines by
resolution is special or extraordinary in nature or that is in connection with a
transaction that the Company characterizes publicly as a recapitalization or
reorganization involving the Common Stock; or (d) any other event shall occur
which, in the case of this clause (d), in the judgment of the Committee
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of securities subject to the Plan; (ii) the number and
type of securities subject to outstanding Options; (iii) the Option Price with
respect to any Option; and (iv) the number of Share Units credited to each
Outside Director’s Share Accounts; provided, however, that Options subject to
grant or previously granted to Optionees and the number of Share Units credited
to each Outside Director’s Share Accounts under the Plan at the time of any such
event shall be subject to only such adjustment as shall be necessary to maintain
the proportionate interest of the Optionee or Outside Director and preserve,
without exceeding, the value of such Options and Outside Director’s Share
Accounts. Unless the Committee determines otherwise, any such adjustment to an
Option that is exempt from Code Section 409A shall be made in manner that
permits the Option to continue to be so exempt, and any adjustment to an Option
that is subject to Code Section 409A shall be made in a manner that complies
with the provisions thereof. The judgment of the Committee with respect to any
matter referred to in this Article shall be conclusive and binding upon each
Optionee and Outside Director.
 
ARTICLE 11
 
Amendment and Termination of Plan
 
11.1. General Powers: The Nominating Committee of the Board of Directors may at
any time terminate or suspend the Plan. Subject to applicable limitations set
forth in New York Stock Exchange rules, the Code or Rule 16b-3 under the
Securities Exchange Act of 1934, the Nominating Committee of the Board of
Directors may amend the Plan as it shall deem advisable including (without
limiting the generality of the foregoing) any amendments deemed by the
Nominating Committee of the Board of Directors to be necessary or advisable to
assure conformity of the Plan with any requirements of state and federal laws or
regulations now or hereafter in effect. In addition, no amendment shall be made
to any Option to reduce the Option Price thereof except as permitted by
Section 10.1, and any amendment or other action that is required, under
applicable law or under applicable stock exchange rules, to be adopted by the
Board of Directors shall be valid only if it is adopted by the full Board of
Directors rather than by the Nominating Committee of the Board of Directors.
 
11.2. No Impairment: No amendment, suspension or termination of the Plan shall,
without the Outside Director’s consent, alter or impair any of the rights or
obligations under any Option theretofore granted to an Outside Director under
the Plan or other entitlement of an Outside Director under the Plan. But, the
Committee need not obtain Outside Director (or other interested party) consent
for the adoption, amendment or rescission of rules and regulations relating to
the Plan that do not materially and adversely affect the Outside Director in
respect of any Option or other entitlement of an Outside Director under the Plan
then outstanding.
 
11.3. Section 409A: The provisions of Code Section 409A are incorporated herein
by reference to the extent necessary for any Option or other entitlement of an
Outside Director under the Plan that is subject to Code Section 409A to comply
therewith.
 
11.4. Distribution of Benefits Following Plan Termination. Termination of the
Plan will operate to accelerate distribution of benefits only to the extent
permitted under Code Section 409A, including:
 
a. The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts accrued under the Plan but
not yet paid are distributed to Outside Directors or their beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, by the latest of: (1) the last day of the calendar year in which
the Plan termination and liquidation occurs, (2) the last day of the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (3) the last day of the first calendar year in which payment is
administratively practicable.
 
b. The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate. In such event, all amounts accrued under the Plan but not yet paid
will be distributed to all Outside Directors and their beneficiaries, as
applicable, in a single sum payment no earlier than twelve (12) months (and no
later than twenty-four (24) months) after the date of termination, regardless of
any distribution election then in effect. This provision shall not be effective
unless all other plans required to be aggregated with the Plan under Code
Section 409A are also terminated and liquidated. Notwithstanding the foregoing,
any payment that would otherwise be paid during the twelve (12)-month period
beginning on the Plan termination date pursuant to the terms of the Plan shall
be paid in accordance with such terms. In addition, the Company or any Affiliate
shall be prohibited from adopting a similar arrangement within three (3) years
following the date of the Plan’s termination, unless any individual who was
eligible under the Plan is excluded from participating thereunder for such three
(3) year period.
 
Except as provided in Paragraphs a. and b. above or as otherwise permitted in
regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that terminates the Plan but that does not qualify for
accelerated distribution under Code Section 409A shall instead be construed as
an amendment to discontinue further benefit accruals, but the Plan will continue
to operate, in accordance with its terms as from time to time amended and in
accordance with applicable elections by the Outside Director, with respect to
the Outside Director’s benefit accrued through the date of termination, and in
no event shall any such action purporting to terminate the Plan form the basis
for accelerating distributions to the Outside Director or a beneficiary.
 
ARTICLE 12
 
Government and Other Regulations
 
12.1. The obligation of the Company to make payments or issue or transfer and
deliver shares of Common Stock under the Plan shall be subject to all applicable
laws, regulations, rules, orders and approvals which shall then be in effect and
required by governmental entities and the stock exchanges on which Common Stock
is traded.
 
ARTICLE 13
 
Miscellaneous Provisions
 
13.1. Plan Does Not Confer Shareholder Rights: Neither an Outside Director nor
any person entitled to exercise the Outside Director’s rights in the event of
the Outside Director’s death shall have any rights of a shareholder with respect
to the shares subject to an Option, Share Election or any Share Units held in
the Outside Director’s Share Accounts, except to the extent that, and until,
such shares shall have been issued upon the exercise of each Option, transfer of
shares pursuant to a Share Election or the delivery of shares in respect of the
Outside Director’s Share Accounts.
 
13.2. No Assets: No stock, cash or other property shall be deliverable to an
Outside Director in respect of the Outside Director’s Share Accounts until the
date or dates identified pursuant to Article 8 or Article 9, and an Outside
Director’s Share Units shall be reflected in an unfunded account established for
such Outside Director by the Company. Payment of the Company’s obligation with
respect to an Outside Director’s Share Accounts shall be from general funds, and
no special assets (stock, cash or otherwise) have been or shall be set aside as
security for this obligation.
 
13.3. No Transfers: An Outside Director’s rights to payments under Article 8
and/or Article 9 are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or garnishment by an Outside
Director’s creditors or the creditors of his or her beneficiaries, whether by
operation of law or otherwise, and any attempted sale, transfer, assignment,
pledge, or encumbrance with respect to such payment shall be null and void, and
shall be without legal effect and shall not be recognized by the Company.
 
13.4. Unsecured Creditor; No Trust Fund: The right of an Outside Director to
receive payments under Article 8 and/or Article 9 is that of a general,
unsecured creditor of the Company, and the obligation of the Company to make
payments constitutes a mere promise by the Company to pay such benefits in the
future. Further, the arrangements contemplated by Article 8 and Article 9 are
intended to be unfunded for tax purposes and for purposes of Title I of ERISA.
 
13.5. Designation of Beneficiary: Each Outside Director or former Outside
Director entitled to any payments under Article 8 and/or Article 9 from time to
time may designate a beneficiary or beneficiaries to whom any such payments are
to be paid in case of the Outside Director’s death before receipt of any or all
of such payments. Any designation shall revoke all prior designations by the
Outside Director or former Outside Director, shall be in a form prescribed by
the Company and shall be effective only when filed by the Outside Director or
former Outside Director, during his or her lifetime, in writing with the
Treasurer of the Company. References in the Plan to an Outside Director’s
“beneficiary” at any date shall include such persons designated as concurrent
beneficiaries on the director’s beneficiary designation form then in effect. In
the absence of any such designation, any balance remaining in an Outside
Director’s or former Outside Director’s Share Accounts at the time of the
director’s death shall be paid to such Outside Director’s estate.
 
13.6. Plan Expenses: Any expenses of administering the Plan shall be borne by
the Company.
 
13.7. Use of Exercise Proceeds: Payment received from Optionees upon the
exercise of Options shall be used for the general corporate purposes of the
Company, except that any stock received in payment may be retired, or retained
in the Company’s treasury and reissued.
 
13.8. Indemnification: In addition to such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the
Committee and the Board shall be indemnified by the Company against all costs
and expenses reasonably incurred by them in connection with any action, suit or
proceeding to which they or any of them may be party by reason of any action
taken or failure to act in connection with the adoption, administration,
amendment or termination of the Plan, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except a judgment based upon a finding
of bad faith; provided that upon the institution of any such action, suit or
proceeding a Committee or Board member shall, in writing, give the Company
notice thereof and an opportunity, at its own expense, to handle and defend the
same before such Committee or Board member undertakes to handle and defend it on
such member’s own behalf. To the extent that Code Section 409A applies to
payments made pursuant to this Section, the payments shall be completed on or
before the latest date permitted for payments made pursuant to an
indemnification or expense reimbursement provision.
 
13.9. Withholding Taxes: The Company may, in its discretion, require an Outside
Director to pay to the Company at the time of exercise of an Option or issuance
of Common Stock under the Plan the amount that the Company deems necessary to
satisfy its obligation, if any, to withhold Federal, state or local income, FICA
or other taxes incurred by the reason of the exercise or issuance. An Outside
Director shall satisfy the federal, state and local withholding tax obligations
arising in connection with the exercise of an Option or issuance of Common Stock
under the Plan in a manner acceptable to the Committee.
 
13.10. No Guarantee Of Tax Treatment: The Company does not guarantee to any
Outside Director or any other person with an interest in an Option or other
entitlement of an Outside Director under the Plan that any such Option or other
entitlement intended to be exempt from Code Section 409A shall be so exempt, or
that any Option or other entitlement intended to comply with Code Section 409A
shall so comply, and nothing in the Plan obligates the Company or any affiliate
to indemnify, defend or hold harmless any individual with respect to the tax
consequences of any such failure.
 
13.11. Miscellaneous Distribution Rules.
 
a. Accelerated Distribution Following Section 409A Failure. If an amount under
the Plan is required to be included in a Participant’s income under Code
Section 409A prior to the date such amount is actually distributed, the Outside
Director shall receive a distribution, in a single sum, within ninety (90) days
after the date it is finally determined that the Plan fails to meet the
requirements of Code Section 409A. The distribution shall equal the amount
required to be included in the Outside Director’s income as a result of such
failure.
 
b. Permitted Delay in Payment. If a distribution required under the terms of the
Plan would jeopardize the ability of the Company or of an Affiliate to continue
as a going concern, the Company or the Affiliate shall not be required to make
such distribution. Rather, the distribution shall be delayed until the first
date that making the distribution does not jeopardize the ability of the Company
or of an Affiliate to continue as a going concern. Further, if any distribution
pursuant to the Plan will violate the terms of Section 16(b) of the Securities
Exchange Act of 1934 or other Federal securities laws, or any other applicable
law, then the distribution shall be delayed until the earliest date on which
making the distribution will not violate such law.
 
ARTICLE 14
 
Effective Date
 
14.1. The Plan became effective on May 2, 1998 and was amended on May 3,
2003, April 29, 2006, January 1, 2009 and April 24, 2010. The Plan, as further
amended herein, shall become effective on December 1, 2014.




